DETAILED ACTION
Preliminary Amendment filed on 10/26/2005 is acknowledged.  Claim 5, 15 and 17 are canceled. Claims 1-4, 6-14, 16 and 18-23 are pending in the application and are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5, 8-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano et al. (Nature Protocols, 2010, IDS) (Palmisano) in view of Ley et al. (ThermoFisher Scientific, 2017) (Ley).

contacting a sample comprising glycopeptides to a hydrophilic enrichment substrate (TiO2) under conditions that permit the glycopeptides to bind to the hydrophilic enrichment substrate (Fig. 1, page 1978, enrichment); 
washing the hydrophilic enrichment substrate to remove non-glycopeptide contaminants from the hydrophilic enrichment substrate (page 1979); 
eluting the glycopeptides from the hydrophilic enrichment substrate to create an enriched glycopeptide sample (page 1979); 
applying the enriched glycopeptide sample to a separation column; and eluting the glycopeptides from the separation column (HILIC), thereby separating glycopeptides in the sample (Fig. 1, page 1979).
Palmisano does not teach that the elution solution is an ammonium formate and acetonitrile (ACN) in water solution. The underlying objective technical problem can be seen as providing alternative elution solution. Ley teaches ammonium formate and acetonitrile (ACN) in water solution as elution solution for elute glycopeptide from hydrophilic substrate (HILIC) (Table 1, page 3). It would have been obvious to one of ordinary skill in the art to select ammonium formate and acetonitrile (ACN) in water solution as elution solution for elute glycopeptide from hydrophilic substrate, because the selection is based on its suitability for the intended use.
Regarding claim 2, Palmisano teaches that wherein the hydrophilic enrichment substrate comprises a solid phase extraction (SPE) chromatography substrate (page 1978).
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to optimize the concentration of ammonium formate and CAN by routine experimentation.
Regarding claim 8, Palmisano teaches that wherein the separation column comprises a hydrophilic interaction (HILIC) column (Fig. 1, page 1976).
Regarding claim 9, Palmisano teaches that wherein eluting the glycopeptides from the separation column further comprises separating the glycopeptides into one or more fractions (Fig. 1, page 1976).

Regarding claim 11, Ley teaches that wherein the mobile phase gradient comprises about 10 mM ammonium formate, pH 4.5 to about 90% ACN with 10 mM ammonium formate, pH 4.5.
Regarding claim 12, Palmisano teaches that wherein the mobile phase gradient comprises TFA in H2O or TFA in ACN (page 1976). It would have been obvious to one of ordinary skill in the art to optimize the concentration of TFA by routine experimentation.
Regarding claim 13, Palmisano teaches that the method further comprising identifying the glycopeptides present in one or more of the fractions (Fig. 1, page 1980).
Regarding claim 14, Palmisano teaches that the method further comprising identifying a glycan associated with the glycopeptides present in one or more of the fractions (Fig. 1, page 1980).
Regarding claim 16, Ley teaches that wherein the glycopeptides are obtained from a monoclonal antibody (page 8, par 5).
Regarding claim 18, Ley teaches that the method further comprising digesting the monoclonal antibody with a protease (page 8, par 5).
Regarding claim 19, Ley teaches that wherein the protease comprises trypsin (page 8, par 5).
Regarding claim 20, Palmisano teaches that the method further comprising performing mass spectrometric analysis on the eluted glycopeptides (Fig. 1, page 1980).
Regarding claim 21, Palmisano teaches that the method further comprising glycosylation profiling at a glycopeptide level of the eluted glycopeptides (page 1980).
Regarding claim 23, Palmisano teaches that the method further comprising diluting the sample comprising glycopeptides in an ACN in water solution prior to contact with the hydrophilic enrichment substrate (adjust the 100-μl peptide solution to 1 ml using TiO2.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano in view of Ley as applied to claim 1-2, 4-5, 8-21 and 23 above, and further in view of Jandera (Analytica Chimica Acta, 2011).
Regarding claim 3, Palmisano does not specifically teach that wherein the hydrophilic enrichment substrate comprises a silica-based aminopropyl sorbent material. However, Jandera teaches that the hydrophilic sobent substrate can be a silica-based aminopropyl sorbent material (page 4, par 7). It would have been obvious to one of ordinary skill in the art to select a silica-based aminopropyl sorbent material as the hydrophilic enrichment substrate, because the selection is based on its suitability for the intended use.
Claim 6-7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano in view of Ley as applied to claim 1-2, 4-5, 8-21 and 23 above, and further in view of Zacharias et al. (Journal of Proteome Research, 2016) (Zacharias).
Regarding claim 6-7, Palmisano teaches that wherein the hydrophilic enrichment substrate is washed with a TFA and ACN wash solution (washing buffer 1) to remove non-glycopeptide contaminants (page 1976, page 1979). Zacharia teaches hydrophilic enrichment substrate is washed with solution comprising 0.1% formic acid and 90% ACN (page 3626, par 1). It would have been obvious to one of ordinary skill in the art to optimize the concentration of formic acid by routine experimentation.
Regarding claim 22, Zacharia teaches that the method further comprising prewashing the hydrophilic enrichment substrate with an acetonitrile (ACN) in water solution (page 3626, par 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797